Citation Nr: 0431235	
Decision Date: 11/24/04    Archive Date: 11/29/04

DOCKET NO.  96-23 823	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

1.  Entitlement to an evaluation in excess of 10 percent for 
vaginitis and urethritis, for the period from April 25, 1995 
to September 10, 2002.

2.  Entitlement to an evaluation in excess of 40 percent for 
vaginitis and urethritis, for the period from September 11, 
2002.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jeanne Schlegel, Counsel


INTRODUCTION

The veteran had active military service from February 1979 to 
December 1980.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an August 1995 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Los Angeles, California.  In September 2002, the veteran, 
sitting at the RO, testified via videoconference with the 
undersigned, sitting at the Board in Washington, DC.

This case was previously before the Board in May 2003 at 
which time it was remanded for additional evidentiary 
development.  The development requested in that remand had 
been undertaken and the case now returns to the Board for 
adjudication.  


FINDING OF FACT

The preponderance of the objective and competent medical 
evidence of record demonstrates that, from the time the 
veteran filed her claim in April 1995, her chronic vaginitis 
and urethritis is productive of urinary incontinence 
requiring the wearing of absorbent materials, which must be 
changed more than 4 times a day.







CONCLUSIONS OF LAW

1.  For the period from April 25, 1995 to September 10, 2002, 
the schedular criteria for a 60 percent disability rating for 
service-connected vaginitis and urethritis have been met.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1-4.14, 4.115a, 
4.115b, Diagnostic Code 7512 (2004).

2.  For the period from September11, 2002, the schedular 
criteria for a 60 percent disability rating for service-
connected vaginitis and urethritis have been met.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1-4.14, 4.115a, 
4.115b, Diagnostic Code 7512 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act (VCAA), Public Law No. 
106-475, 114 Stat. 2096 (2000), substantially amended the 
provisions of chapter 51 of title 38 of the United States 
Code and, among other things, eliminated the requirement of a 
well-grounded claim and enhanced the notice and assistance to 
be afforded to claimants in substantiating their claims.  
VCAA § 3(a), 114 Stat. 2096, 2096-97 (now codified as amended 
at 38 U.S.C.A. §§ 5103, 5103A (West 2002)).  In addition, VA 
has published regulations to implement many of the provisions 
of the VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (now 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a) (2004)).

The Board is aware that there has been a significant amount 
of analysis pertaining to the effective date, the scope, and 
the remedial aspects of the VCAA.  See, e.g., Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); Kuzma v. Principi, 341 
F.3d 1327 (Fed. Cir. 2003); Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, 345 F.3d 1344 (Fed. Cir. 2003) 
(but see Public Law No. 108-183, § 701, 117 Stat. 2651, 2670-
71 (Dec. 16, 2003); Conway v. Principi, 353 F.3d 1359 (Fed. 
Cir. 2004); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
See also VAOPGCPREC 11-00 (Nov. 27, 2000); VAOPGCPREC 7-2003 
(Nov. 19, 2003); VAOPGCPREC 8-2003 (Dec. 22, 2003); 
VAOPGCPREC 1-2004 (Feb. 24, 2004).

Given the uncertainty as to the precise application of the 
VCAA, exemplified in the authorities cited above, the Board 
assumes that the VCAA is applicable to this appeal.  We are 
aware that in Pelegrini, cited above, the U.S. Court of 
Appeals for Veterans Claims stated that, under the VCAA,

the Secretary must provide notice . . . that 
informs the claimant of any information and 
evidence not of record (1) that is necessary to 
substantiate the claim, (2) that VA will seek to 
provide, and (3) that the claimant is expected to 
provide.  Furthermore . . . , in what can be 
considered a fourth element of the requisite 
notice, VA must "also request that the claimant 
provide any evidence in the claimant's possession 
that pertains to the claim."  38 C.F.R. 
§ 3.159(b)(1); see 38 U.S.C. § 5103A(g) . . . .

Pelegrini, supra, at 121.

The VA General Counsel recently issued a precedent opinion 
interpreting the Court's decision in Pelegrini.  In essence, 
and as pertinent herein, the General Counsel endorsed the 
notice requirements quoted immediately above, and held that, 
to comply with VCAA requirements,

the Board must ensure that complying notice is 
provided unless the Board makes findings regarding 
the completeness of the record or as to other 
facts that would permit [a conclusion] that the 
notice error was harmless, including an 
enumeration of all evidence now missing from the 
record that must be a part of the record for the 
claimant to prevail on the claim.

VAOPGCPREC 7-2004 (July 16, 2004).  Considering both the 
decision of the Court in Pelegrini and the opinion of the 
General Counsel, the Board finds that the requirements of the 
VCAA have been satisfied in this matter, as discussed below.

In November 2002 the Board provided the appellant with 
correspondence essentially outlining the duty-to-assist 
requirements of the VCAA and, in August 2003, the RO directly 
provided such notice to the veteran.  In addition, the 
appellant was advised, by virtue of a detailed January 1996 
statement of the case (SOC), and by supplemental statements 
of the case (SSOCs) issued during the pendency of this 
appeal, of the pertinent law, and what the evidence must show 
in order to substantiate the claim.  We, therefore, believe 
that appropriate notice has been given in this case.  

In addition, a substantial body of lay and medical evidence 
was developed with respect to the appellant's claim and, the 
SOC and SSOCs issued by the RO clarified what evidence would 
be required to establish an increased evaluation.  The 
appellant responded to the RO's communications with 
additional evidence and argument, thus curing (or rendering 
harmless) any previous omissions.  See Charles v. Principi, 
16 Vet. App. 370, 373-74 (2002).  At this point, the record 
includes copious private and VA medical records, hearing 
testimony provided by the veteran in 2002, as well as recent 
examination reports dated in 2001 and 2003.

The Board concludes that the notifications received by the 
appellant adequately complied with the VCAA and subsequent 
interpretive authority, and that she has not been prejudiced 
in any way by the notice and assistance provided by the RO.  
See Bernard v. Brown, 4 Vet. App. 384, 393-94 (1993), infra; 
VAOPGCPREC 16-92 (57 Fed. Reg. 49,747 (1992)).  Likewise, it 
appears that all obtainable evidence identified by the 
appellant relative to her claim has been obtained and 
associated with the claims file pursuant to a May 2003 Board 
remand, and that neither she nor her representative has 
identified any other pertinent evidence, not already of 
record, that would need to be obtained for a fair disposition 
of this appeal.  Thus, for these reasons any failure in the 
timing or language of VCAA notice by the RO constituted 
harmless error. 

Accordingly, we find that VA has satisfied its duty to assist 
the appellant in apprising her as to the evidence needed, and 
in obtaining evidence pertaining to his claim, under both 
former law and the VCAA.  The Board, therefore, finds that no 
useful purpose would be served in remanding the matter being 
decided herein for yet more development.  Such a remand would 
result in unnecessarily imposing additional burdens on VA, 
with no additional benefit flowing to the veteran.  The Court 
of Appeals for Veterans Claims has held that such remands are 
to be avoided.  See Winters v. West, 12 Vet. App. 203 (1999) 
(en banc), vacated on other grounds sub nom. Winters v. 
Gober, 219 F.3d 1375 (Fed. Cir. 2000); Soyini v. Derwinski, 
1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 
426, 430 (1994).  In fact, the Court has stated, "The VCAA 
is a reason to remand many, many claims, but it is not an 
excuse to remand all claims."  Livesay v. Principi, 15 Vet. 
App. 165, 178 (2001) (en banc).

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  
When there is an approximate balance in the evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2004).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
of Appeals for Veterans Claims held that a veteran need only 
demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail.  The 
Court has also stated, "It is clear that to deny a claim on 
its merits, the evidence must preponderate against the 
claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert.

II.  Factual Background

Service connection was initially granted for recurrent 
urinary tract infections in a July 1981 rating action at 
which time a 10 percent evaluation was assigned.  The grant 
was based on service medical records which documented 
treatment numerous times for urinary tract infections and 
complications.  

The veteran filed a claim for an increased evaluation in 
April 1995, maintaining that her condition had worsened.  In 
an August 1995 rating decision, the RO denied an evaluation 
in excess of 10 percent for persistent vaginitis and 
urethritis as considered under Diagnostic Code 7699-7512.  
The RO cited evidence which indicated that the veteran 
underwent exploratory laparatomy with right ovarian 
cystectomy in August 1994 followed by normal Pap smear 
results in July 1994 and test results in March 1995 which 
revealed no cervical/endocervical abnormalities.  

In November 1996, the veteran provided testimony at a hearing 
held at the RO.  At that time, she described symptoms of 
urine leakage and increased pain and infections.  The veteran 
reported having flare-ups 2 to 3 times a month lasting a week 
and half to 2 weeks, during which time she had to wear 
absorbent pads due to urine leakage, which required changing 
5 to 6 times a day.  She also described symptoms of voiding 
almost hourly during the day and waking up 3 times a night to 
void. 

In January 2001, a private examination for VA purposes was 
conducted by QTC Medical Services.  The examination report 
indicates that a Pap smear done in September 2000 was normal.  
A pelvic ultrasound revealed an enlarged uterus with a 
fibroid involving the left fundus.  Diagnoses of persistent 
vaginitis and urethritis were made.  The veteran gave a 
history of endometriosis, but the examiner was unable to 
render a definite diagnosis of endometriosis because a 
laparoscopy was not done.  The examiner was therefore unable 
to give an opinion as to whether this was related to the 
service connected vaginitis and urethritis.   

In a June 2001 rating action, the RO granted entitlement to a 
total rating based upon individual unemployability due to 
service-connected disability (TDIU) and deferred a decision 
regarding the veteran's claim for service connection for 
endometriosis.  

The record contains a September 2001 independent medical 
opinion performed by a private physician who reviewed the 
veteran's medical records.  The doctor opined that upon 
review of the medical history which showed symptoms of 
recurrent infections and pelvic/abdominal pain, the onset of 
the veteran's endometriosis at least as likely as not 
occurred during military service or sometime preceding this.  
In a December 2001 rating action, the RO granted service 
connection for endometriosis that was awarded a 30 percent 
evaluation under Diagnostic Code 7629.  

During the September 2002 hearing, the veteran described her 
symptoms of urethritis to include pain, burning, constant 
urination and itching.  The veteran testified that she awoke 
every 45 minutes during the night to urinate if she drank 
fluid before bed.  She also testified that due to urine 
leakage she wore a pad which needed to be changed on average, 
5 times a day, sometimes more.  

In May 2003, the Board remanded the veteran's case to obtain 
additional evidence which the veteran identified during the 
September 2002 hearing.  Since that remand the evidence 
received includes VA medical records, dated from 2000-2003, 
which were generally unrelated to the claim at issue and a 
private examination report for VA purposes dated in November 
2003.   

The November 2003 examination report reflects that the 
veteran complained of symptoms of dysuria and pain with 
urination, occurring intermittently.  She reported that her 
last treatment with antibiotics for a urinary tract infection 
was 8 months previously.  She also reported having urine 
leakage without control for the past 6 years and indicated 
that she used pads, which she changed at least 6 times a day.  
She also stated that she had urinary frequency occurring 
every 1/2 hour during the day and every hour during the night.  
The examiner noted that this was confirmed by inspection of 
her underwear and the presence of a pad soiled with normal 
appearing urine.  The examiner noted that given the degree of 
dysuria, the veteran would need to change her pad several 
times a day, as she does.  Diagnoses of urethritis and 
persistent vaginitis were made.  

In January 2004, the RO granted a 40 percent evaluation for 
chronic vaginitis and urethritis under Diagnostic Code 7512, 
effective from September 11, 2002.

III.  Analysis

Disability evaluations are determined by the application of 
the Schedule For Rating Disabilities, which allows for 
ratings based on the average impairment of earning capacity 
resulting from a service-connected disability.  38 U.S.C.A. § 
1155; 38 C.F.R. 4.1.  Where there is a question as to which 
of two evaluations shall be applied, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating. 
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.  In addition, the evaluation of the same disability 
under various diagnoses, and the evaluation of the same 
manifestations under different diagnoses, are to be avoided.  
38 C.F.R. § 4.14.

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  Where an increase in 
the level of a service-connected disability is at issue, 
however, the primary concern is the present level of 
disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).

Inasmuch as the veteran's claim for increase was initially 
filed and has been pending since April 25, 1995, the Board 
will consider both the matters of: (1) entitlement to an 
evaluation in excess of 10 percent for vaginitis and 
urethritis, for the period from April 25, 1995 to September 
10, 2002; and (2) entitlement to an evaluation in excess of 
40 percent for vaginitis and urethritis, for the period from 
September 11, 2002, forward.  

The veteran contends that the severity of her service-
connected vaginitis and urethritis is greater than the 
assigned disability rating reflects.  The veteran's 
disability is rated in accordance with 38 C.F.R. § 4.115b, 
Diagnostic Code 7512, used for the evaluation of chronic 
cystitis.  In turn, that code directs that the rating 
criteria for voiding dysfunction, found in 38 C.F.R. 
§ 4.115a, be used for purposes of assigning a disability 
evaluation.  

Pursuant to 38 C.F.R. § 4.115a and under the circumstances of 
this case, it is appropriate to rate the veteran under 
voiding dysfunction.  This rating criteria has remained the 
same since the veteran's claim for increase was received in 
April 1995.  Under 38 C.F.R. § 4.115a, voiding dysfunction is 
rated on the basis of urine leakage, frequency, or obstructed 
voiding.  A 20 percent disability rating is assigned for 
continual urine leakage, post-surgical urinary diversion, 
urinary incontinence, or stress incontinence requiring the 
wearing of absorbent materials that must changed less than 2 
times a day.  A 40 percent evaluation is warranted when 
absorbent materials must be changed 2 to 4 times a day.  A 60 
percent rating requires either the use of an appliance or the 
changing of absorbent materials more than 4 times a day.  38 
C.F.R. § 4.115a (2004).  

For urinary frequency, a 10 percent disability rating is 
warranted for either a daytime voiding interval that is 
between 2 and 3 hours or an awakening to void 2 times per 
night.  A 20 percent evaluation requires either a daytime 
voiding interval that is between 1 and 2 hours or an 
awakening to void 3 to 4 times a night.  A 40 percent 
disability rating is warranted for either a daytime voiding 
interval that is less than one hour or an awakening to void 5 
or more times per night.  Id.

It is clear that both urinary leakage and frequency are the 
veteran's primary symptoms of vaginitis and urethritis, as 
indicated both by the most recent evidence and by evidence 
dated as far back as 1996, at which time the veteran provided 
hearing testimony describing such symptoms.  

In evaluating the veteran's claim, the Board has reviewed the 
objective medical evidence as well as the veteran's testimony 
during her November 1996 personal hearing at the RO and the 
September 2002 Board hearing.  As early as 1996, the veteran 
testified to the effect that due to urine leakage, she was 
required to wear absorbent pads that needed to be changed 
approximately 5-6 times a day.  Thereafter, it was not until 
January 2001, however, that an examination was afforded for 
the veteran in order to evaluate, corroborate and document 
her reported symptoms and, unfortunately in that report, 
urinary leakage and frequency were not discussed.  
Subsequently, both in her September 2002 hearing testimony 
and when giving a medical history during as described in the 
November 2003 examination report, the veteran again indicated 
that she wore pads due to urine leakage which required 
changing at least 5 times a day.  On examination, the 
examiner noted the use of a pad as well as evidence of urine 
leakage and corroborated the veteran's report that she 
changed her pad more than 5 times a day, as was necessary due 
to the degree of dysuria.  

The Board hereby affords the veteran all reasonable doubt and 
finds both her 1996 and 2002 hearing testimony credible as 
well as supported by the VA examination findings of November 
2003 that she needs to change her absorbent pads more than 
four times per day due to urinary incontinence.  Therefore, 
pursuant to 38 C.F.R. §§ 4.115a, 4.115b, Diagnostic Code 
7512, a 60 percent disability rating is warranted for 
vaginitis and urethritis effective from April 25, 1995, the 
date of the veteran's claim for increase.  The Board observes 
that the assignment of the 60 percent rating made herein is 
the maximum schedular rating available to the veteran under 
the circumstances and as provided under 38 C.F.R. §§ 4.115a, 
4.115b, Diagnostic Code 7512.

In view of the fact that the veteran has now been awarded the 
maximum schedular rating available for her chronic vaginitis 
and urethritis under the circumstances, the Board has 
considered whether the veteran's disability presents such an 
exceptional or unusual disability picture as to render 
impractical application of the regular schedular standards.  
38 C.F.R. § 3.321(b)(1) (2004).  However, in the absence of 
evidence in the record of frequent periods of hospitalization 
or marked interference with employment (beyond that already 
contemplated in the 60 percent rating awarded in this 
decision), due to the service-connected vaginitis and 
urethritis, there is no indication that the schedular 
criteria are inadequate to evaluate the veteran's service-
connected condition.  In this regard, the Board points out 
that a TDIU was been granted in this case, effective from 
October 1997.  As such, the Board finds no basis to remand 
this matter to the RO for the procedural actions outlined in 
38 C.F.R. § 3.321(b)(1) for assignment of an extra-schedular 
evaluation.  See Bagwell v. Brown, 9 Vet. App. 337, 338-9 
(1996) (the Board may affirm an RO conclusion that a claim 
does not meet the criteria for submission pursuant to 38 
C.F.R. § 3.321(b)(1)).









ORDER

For the period from April 25, 1995 to September 10, 2002, an 
evaluation of 60 percent for vaginitis and urethritis is 
granted, subject to controlling regulations governing the 
payment of monetary benefits.

For the period from September 11, 2002, an evaluation of 60 
percent for vaginitis and urethritis is granted, subject to 
controlling regulations governing the payment of monetary 
benefits.





	                        
____________________________________________
	D. J. DRUCKER
	Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



